       Case 3:19-cv-00542-MEM-DB Document 35 Filed 04/15/21 Page 1 of 11



                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

ARTHUR SMITH,                          :

   Plaintiff                           :   CIVIL ACTION NO. 3:19-0542

  v.                                   :        (JUDGE MANNION)

UNITED STATES OF AMERICA,              :
et al.,
                                       :
   Defendants
                               MEMORANDUM

I. Background

       Plaintiff, Arthur Smith, an inmate currently confined in the Allenwood

Medium Federal Correctional Institution, White Deer, Pennsylvania, filed the

above captioned action pursuant to the Federal Tort Claims Act (“FTCA”), 28

U.S.C. §1346(b), 2671-2680. (Doc. 1). Named as Defendants are the United

States and the Bureau of Prisons. Id. Plaintiff seeks damages for a fall

sustained on a sidewalk, while housed at the Allenwood United States

Penitentiary (“USP-Allenwood”), White Deer, Pennsylvania.

       Presently before the Court is Defendants’ motion for summary

judgment. (Doc. 28). The motion has been fully briefed and is ripe for

disposition. For the reasons that follow, the Court will grant Defendants’

motion for summary judgment.
     Case 3:19-cv-00542-MEM-DB Document 35 Filed 04/15/21 Page 2 of 11



II. Summary Judgment

      Federal Rule of Civil Procedure 56(a) requires the court to render

summary judgment “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). “[T]his standard provides that the mere existence

of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment; the requirement

is that there be no genuine issue of material fact.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247-48 (1986).

      A disputed fact is “material” if proof of its existence or nonexistence

would affect the outcome of the case under applicable substantive law. Id. at

248; Gray v. York Newspapers, Inc., 957 F.2d 1070, 1078 (3d Cir. 1992). An

issue of material fact is “genuine” if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party. Anderson, 477 U.S. at

257; Brenner v. Local 514, United Bhd. of Carpenters and Joiners of Am.,

927 F.2d 1283, 1287-88 (3d Cir. 1991).

      When determining whether there is a genuine issue of material fact,

the court must view the facts and all reasonable inferences in favor of the

nonmoving party. Moore v. Tartler, 986 F.2d 682 (3d Cir. 1993); Clement v.

Consol. Rail Corp., 963 F.2d 599, 600 (3d Cir. 1992); White v. Westinghouse

Electric Co., 862 F.2d 56, 59 (3d Cir. 1988). In order to avoid summary
                                     -2-
     Case 3:19-cv-00542-MEM-DB Document 35 Filed 04/15/21 Page 3 of 11



judgment,   however,     the   nonmoving    party may not        rest   on the

unsubstantiated allegations of his or her pleadings. When the party seeking

summary judgment satisfies its burden under Rule 56 of identifying evidence

which demonstrates the absence of a genuine issue of material fact, the

nonmoving party is required by Rule 56 to go beyond his pleadings with

affidavits, depositions, answers to interrogatories or the like in order to

demonstrate specific material facts which give rise to a genuine issue.

Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). The party opposing the

motion “must do more than simply show that there is some metaphysical

doubt as to the material facts.” Matsushita Electric Indus. Co. v. Zenith Radio,

475 U.S. 574, 586 (1986). When Rule 56 shifts the burden of production to

the nonmoving party, that party must produce evidence to show the

existence of every element essential to its case which it bears the burden of

proving at trial, for “a complete failure of proof concerning an essential

element of the nonmoving party’s case necessarily renders all other facts

immaterial.” Celotex, 477 U.S. at 323. See Harter v. G.A.F. Corp., 967 F.2d

846, 851 (3d Cir. 1992).

      In determining whether an issue of material fact exists, the court must

consider the evidence in the light most favorable to the nonmoving party.

White, 826 F.2d at 59. In doing so, the Court must accept the nonmovant’s

allegations as true and resolve any conflicts in his favor. Id. (citations
                                     -3-
       Case 3:19-cv-00542-MEM-DB Document 35 Filed 04/15/21 Page 4 of 11



omitted). However, a party opposing a summary judgment motion must

comply with Local Rule 56.1, which specifically directs the oppositional party

to submit a “statement of the material facts, responding to the numbered

paragraphs set forth in the statement required [to be filed by the movant], as

to which it is contended that there exists a genuine issue to be tried”; if the

nonmovant fails to do so, “[a]ll material facts set forth in the statement

required to be served by the moving party will be deemed to be admitted.”

L.R. 56.1. A party cannot evade these litigation responsibilities in this regard

simply by citing the fact that he is a pro se litigant. These rules apply with

equal force to all parties. See Sanders v. Beard, No. 09-CV-1384, 2010 WL

2853261, at *5 (M.D. Pa. July 20, 2010) (pro se parties “are not excused

from complying with court orders and the local rules of court”); Thomas v.

Norris, No. 02-CV-01854, 2006 WL 2590488, at *4 (M.D. Pa. Sept. 8, 2006)

(pro se parties must follow the Federal Rules of Civil Procedure).



III.   Statement of Undisputed Facts

       On September 30, 2013, Smith was sentenced in the United States

District Court for the Eastern District of Tennessee, to 178 months for

robbery of a controlled substance, aiding and abetting by another in a

pharmacy robbery, and felon in possession of a firearm and ammunition.

(Doc. 22-1 at 81, Public Information Inmate Data). His projected release
                                     -4-
     Case 3:19-cv-00542-MEM-DB Document 35 Filed 04/15/21 Page 5 of 11



date, via good conduct time, is March 12, 2033. Id. He has been housed in

USP-Allenwood since March 2016. (Doc. 22-1 at 21, Deposition of Arthur

Smith).

      On February 26, 2018, Mr. Smith claims that he fell while walking on a

sidewalk that the officials had been working on “since I got there” and was

located outdoors but inside of USP-Allenwood. Id. Mr. Smith estimated, but

without measuring, that the area of the sidewalk where he fell settled to the

point that it was raised about an inch and a half. Id. Mr. Smith believed the

sidewalk was pretty long in length and its width was four to five feet. Id. At

the point where Mr. Smith fell, the entire width of the sidewalk was not raised,

only a portion of the entire width was raised. Id. Mr. Smith stated that he used

this sidewalk every day since he had been at USP-Allenwood, and passed

the point where he fell at least twice a day to go to passive recreation to take

painting classes, pour molds, or take a yoga class, etc. Id. at 46-49. He also

occasionally used that sidewalk before he fell to go on plumbing jobs, as the

BOP employed him as an orderly. Id.

      On the day of his fall, February 26, 2018, Mr. Smith was not looking

down when he was walking, and stated that he was talking and not paying

attention. Id. at 51. Specifically, he was looking at and talking to inmate

“Boston Billy” while he walked on the sidewalk outside in USP-Allenwood. Id.

at 52-54. Both Boston Billy and Mr. Smith walked side by side when Mr.
                                     -5-
     Case 3:19-cv-00542-MEM-DB Document 35 Filed 04/15/21 Page 6 of 11



Smith, who was walking with his hands in his pocket, tripped on the sidewalk.

Id. As he tripped, Mr. Smith got his right hand partly out of his pocket and fell

first on his right hand, hit his face, and shoulder. Id. Like the other twenty

inmates in front of Mr. Smith walking on the sidewalk, Boston Billy did not

trip, but rather kept on walking. Id.



IV. Discussion

      The Defendants argue that they are entitled to judgment in their favor

on the basis that Plaintiff was not paying attention to where he was walking,

knew about the raised area of the sidewalk and failed to take the necessary

precautions to avoid an open and obvious condition. (Doc. 23 at 4).

      Courts sitting in Pennsylvania uniformly apply Pennsylvania law when

slip and fall accidents occur in the Commonwealth. See, e.g., Nw. Mut. Life

Ins. Co. v. Babayan, 430 F.3d 121, 139 (3d Cir. 2005) (applying

Pennsylvania law to a slip and fall case)); Moultrey v. Great A & P Tea Co.,

281 Pa.Super. 525, 422 A.2d 593 (Pa.Super. 1980) (same). Under

Pennsylvania law, four elements are needed to establish negligence: (1) a

duty or obligation recognized by the law, requiring the actor to conform to a

certain standard of conduct for the protection of others against unreasonable

risks; (2) a failure to conform to the standard required; (3) a causal

connection between the conduct and the resulting injury; and (4) actual loss
                                        -6-
      Case 3:19-cv-00542-MEM-DB Document 35 Filed 04/15/21 Page 7 of 11



or damage resulting in harm to the interests of another. Babayan, 430 F.3d

at 139. “The standard of care a possessor of land owes to one who enters

upon the land depends upon whether the person entering is a trespasser,

licensee, or invitee.” Carrender v. Fitterer, 503 Pa. 178, 469 A.2d 120, 123

(Pa.1983). Under Pennsylvania law, inmates are treated as invitees.

Wilkerson v. United States, Civil No. 4:07:CV–2228, 2010 WL 1462542, *5

(M.D.Pa. Apr.9, 2010). With respect to conditions on the land which are

known to or discoverable by the possessor, the possessor is subject to

liability only if he:

       (a) knows or by the exercise of reasonable care would discover
       the condition and should realize that it involves an unreasonable
       risk of harm to such invitee; and

       (b) should expect that they will not discover or realize the danger,
       or will fail to protect themselves against it; and

       (c) fails to exercise reasonable care to protect them against the
       danger.

Carrender. 469 A.2d at 123 (quoting Restatement (Second) of Torts §343).

If “both the condition and the risk are apparent to and would be recognized

by a reasonable man, in the position of the visitor, exercising normal

perception, intelligence and judgment,” then under Pennsylvania law there

is no liability. Id. Further, “the law of Pennsylvania does not impose liability if

it is reasonable for the possessor to believe that the dangerous condition

would be obvious to and discovered by the invitee.” Atkins v. Urban Redev.
                                       -7-
     Case 3:19-cv-00542-MEM-DB Document 35 Filed 04/15/21 Page 8 of 11



Auth. of Pittsburgh, 489 Pa. 344, 414 A.2d 100, 104 (Pa. 1980) (quoting

Palenscar v. Michael J. Bobb, Inc., 439 Pa. 101, 266 A.2d 478, 480 (Pa.

1970).

     In support of its position, Defendants argue that the condition of the

sidewalk was a known and obvious danger and so not a breach of

Defendants’ duty. This Court agrees.

     “A danger is deemed to be ‘obvious’ when ‘both the condition and the

risk are apparent to and would be recognized by a reasonable man, in the

position of the visitor, exercising normal perception, intelligence, and

judgment.’ ” Carrender at 123 (quoting Restatement §343A cmt. b). “For a

danger to be ‘known, it must not only be known to exist, but ... also be

recognized that it is dangerous, and the probability and gravity of the

threatened harm must be appreciated.’ ” Id. at 124 (quoting Restatement

§343A cmt. b). Generally, “[t]he location of the accident is the most relevant

consideration, because no duty exists if the invitee knows: (1) the actual

conditions; (2) the activities carried on; and (3) the dangers involved in

either.” Campisi v. Acme Markets, Inc., 915 A.2d 117, 120–21 (Pa. Super.

Ct. 2006) (citing Restatement §343 cmt. e).

     “It is hornbook law in Pennsylvania that a person must look where [s]he

is going.” Graham v. Moran Foods, Inc., No. 11-239, 2012 WL 1808952, at

*4 (E.D. Pa. May 18, 2012) (quoting Villano v. Sec. Sav. Ass’n, 407 A.2d
                                    -8-
     Case 3:19-cv-00542-MEM-DB Document 35 Filed 04/15/21 Page 9 of 11



440, 441 (Pa. Super. Ct. 1979)); see also Rogers v. Max Axen, Inc., 16 A.2d

529, 529 (Pa. 1940) (“[W]here one is injured as the result of a failure on h[er]

part to observe and avoid an obvious condition which ordinary care for h[er]

own safety would have disclosed, [s]he will not be heard to complain.”).

      Here, Mr. Smith’s own testimony showed not only that the existence of

the condition of the sidewalk was obvious to a reasonably attentive invitee

but also Mr. Smith was aware of the sidewalk and appreciated the risks of

traversing it. Thus, he knew full well the extent of the condition of that

sidewalk as he had walked on it at least twice a day for 23 months.

      Being the party adverse to summary judgment, a plaintiff must raise

“more than a mere scintilla of evidence in [his] favor” in order to overcome a

summary judgment motion and cannot survive by relying on unsupported

assertions, conclusory allegations, or mere suspicions. Williams v. Borough

of W. Chester, 891 F.2d 458, 460 (3d Cir. 1989). Mr. Smith has failed to meet

his burden.

      In his brief in opposition, Mr. Smith relies on the cases of Roman v.

City of Plainfield, 388 N.J. Super. 527 (App. Div. 2006); Hawes v. N.J. Dep’t.

of Trasp., 232 N.J. Super. 160 (Law. Div. 1988) for the proposition that

“uneven and disrupted sidewalk created a dangerous condition” and that the

Court should find there are material facts in dispute. (Doc. 29 at 7). He also

cites Harris v. BOP, 16-cv-49 ERIE, 2017 WL 2840287 (W.D. June 30,
                                     -9-
      Case 3:19-cv-00542-MEM-DB Document 35 Filed 04/15/21 Page 10 of 11



2017). In Harris, the inmate claimed that the BOP failed to remove ice and

snow from a sidewalk. Id., at *4. There again, the District Court found an

issue of fact as to the existence of a dangerous condition and notice. Id. at

*5.

       The cases cited do not aid Plaintiff, since a determination as to whether

the inch and a half rise in the sidewalk in the instant action created a

dangerous condition is not in question. This is a case of whether the

dangerous condition of sidewalk was known and obvious. The Court finds

that Plaintiff’s own deposition testimony reveals that he walked past the

sidewalk enough times in the past twenty-three months prior to his fall to

know the alleged danger the sidewalk presented.

       Accordingly, reasonable minds could not differ as to the conclusion that

an inch and a half raise in the sidewalk would be recognized by a reasonable

man, in Mr. Smith’s position. Moreover, Mr. Smith appreciated the condition

of the sidewalk and knew the gravity and the probability of harm. Indeed, Mr.

Smith’s own testimony demonstrates other inmates appreciated the

condition of the sidewalk and did not trip. Defendants’ motion for summary

judgment will be granted.




                                     - 10 -
        Case 3:19-cv-00542-MEM-DB Document 35 Filed 04/15/21 Page 11 of 11



VI. Conclusion

             Based upon the undisputed facts of record, Defendants’ motion for

summary judgment will be granted.

             An appropriate order shall issue.



                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge
Dated: April 15, 2021
19-0542-01




                                          - 11 -
